UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 22-6081


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

GREGORY KEITH CLINTON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:17-cr-00005-GMG-RWT-1)


Submitted: March 24, 2022                                         Decided: March 29, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory K. Clinton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory K. Clinton appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) motion for a sentence reduction based on alleged errors in the superseding

indictment. We have reviewed the record and find no reversible error. Accordingly, we

affirm the district court’s order. United States v. Clinton, No. 3:17-cr-00005-GMG-RWT-

1 (N.D.W. Va. Jan. 7, 2022). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2